Exhibit 10.29
 
 
OIS
221 Lathrop Way, Suite I
Sacramento, CA 95815  
USA   
www.oisi.com
main 088.338.8436
fax 916.646.0207
 

      
 


October 30, 2009
VIA Facsimile and mail


William D. Greer
4805 Nevada Avenue
Nashville, TN 37209




Re:           Ophthalmic Imaging Systems Board Membership




Dear Bill:


The following has been changed to your OIS Board Membership Agreement dated
August 31, 2007 to outline your new compensation structure:


Effective October 1, 2009,


The Company will pay an annual retainer in the amount of $20,000, payable in
4  equal quarterly installments of  $5,000.  The Company will also reimburse for
travel expenses according to the Company’s travel policy.


Please indicate your formal acceptance of the foregoing by signing and dating
where indicated below.  At your earliest convenience, please return via
facsimile the executed copy of page 2 to the attention of Mr. Gil Allon at the
Company’s offices at (916) 565-0415.


Again, thank you for your continued efforts as a board member during this very
exciting time for the Company.


Very truly yours,


/s/ Uri Ram                                                                   
Uri Ram
Chairman of the Board of Directors
Ophthalmic Imaging Systems




Approved:


/s/ William D. Greer         
                                                      
William D. Greer


Date : 11/17/09
 
 
 
 

Better Insight.  Better Sight.  exhibit 10.28 [ois-logo2.jpg]

 
       
